Citation Nr: 1807613	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-17 989	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for duodenal ulcer, to include as due to exposure to environmental hazards at Camp Lejeune.   

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for personality disorder/ borderline mental deficiency.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bone deterioration. 

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis, to include as due to exposure to environmental hazards at Camp Lejeune.   

5.  Entitlement to service connection for degenerative arthritis.  
  

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for PTSD. 

8.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  

9.  Entitlement to service connection for hearing loss. 

10.  Entitlement to service connection for hepatitis B, to include as due to exposure to environmental hazards at Camp Lejeune.   

11.  Entitlement to service connection for hernia hiatal, to include as due to exposure to environmental hazards at Camp Lejeune.   
 
12.  Entitlement to service connection for a heart condition claimed has heart attacks, to include as due to exposure to environmental hazards at Camp Lejeune.   

13  Entitlement to service connection for diabetes mellitus, to include as due to exposure to environmental hazards at Camp Lejeune.   
 
14.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1974. The Veteran also had reserve service and periods of active duty of training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 and February 2015 ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, degenerative arthritis, a heart condition, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency or Original Jurisdiction.




FINDINGS OF FACT

1.  A January 1980 rating decision denied service connection for duodenal ulcer, also claimed as peptic ulcer, and denied service connection for a personality disorder/borderline mental deficiency. 

2.  The Veteran did not appeal the January 1980 the decision and it became final.  

3.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a duodenal ulcer.  

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a personality disorder/borderline mental deficiency.   

5.  An October 2013 rating decision denied service connection for bone deterioration, degenerative arthritis, and PTSD.  

6.  The Veteran did not appeal the October 2013 rating decision and it became final.  

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bone deterioration.  

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis. 

9.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.

10.  The Veteran's hearing loss did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.

11.  The evidence is not sufficient to show that the Veteran's hepatitis B had its onset in service or is otherwise related to service. 

12.  The evidence is not sufficient to show that the Veteran's hiatal hernia had its onset in service or is otherwise related to service.  

13.  The evidence is not sufficient to show that the Veteran's diabetes mellitus had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service. 

14.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a duodenal ulcer.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a personality disorder/borderline mental deficiency.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bone deterioration.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

6.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for service connection for hepatitis B have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for hiatal hernia have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).

10.  An initial rating in excess of 10 percent for tinnitus is not warranted. 
38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Duodenal Ulcer (Claimed as Peptic Ulcer)

The Veteran's service connection claim for duodenal ulcer was initially denied by a January 1980 rating decision based on a finding that the disability was not incurred during a period of active duty service or shown to be related to his service.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

The Veteran has not submitted new evidence relevant to his duodenal ulcer claim since he requested the claim be reopened.  The claim was denied because service treatment records did not show complaints of or treatment for ulcer disease and the medical evidence did not establish a relationship between the Veteran's ulcer disease and service.  Evidence received since the request to open the claim includes private and VA treatment records and numerous statements from the Veteran.  There is still no competent medical evidence showing that the Veteran's ulcer is related to service or had its onset in service.  As such, the Board finds that there is not new evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for duodenal ulcer.  See Shade, 24 Vet. App. at 117-18.  The request to reopen the claim of entitlement to service connection for duodenal ulcer is denied. 

Personality Disorder/Borderline Mental Deficiency 

The Veteran's service connection claim for personality disorder/borderline mental deficiency was initially denied by a January 1980 rating decision based on the fact that personality disorder and borderline mental deficiency are congenital or development abnormalities for which no compensation is payable.  See 38 C.F.R. 
§ 3.303(c), 4.9 (2017).  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Personnel records show that the Veteran had a diagnosis of immature personality and borderline mental deficiency in service.  As noted above, however, such disorders are still not subject to service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2017).  As such, new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a personality disorder and borderline mental deficiency in service. 

Bone Deterioration

The Veteran's service connection claims for bone deterioration and degenerative arthritis were denied in an October 2013 rating decision based on a finding that the condition was not linked to service. 

Evidence received since the request to open the claim includes private and VA treatment records and numerous statements from the Veteran.  The Veteran has not submitted new evidence relevant to his bone deterioration claim since he requested the claim be reopened.  The claim was denied because service treatment records did not show complaints of or treatment for a bone disorder and the medical evidence did not establish a relationship between the Veteran's bone deterioration and service.  As such, the Board finds that there is not new evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for duodenal ulcer.  See Shade, 24 Vet. App. at 117-18.  The request to reopen the claim of entitlement to service connection for bone deterioration is denied.

Degenerative Arthritis 

The Veteran's service connection claim for degenerative arthritis was denied in an October 2013 rating decision based on a finding that the Veteran's degenerative arthritis did not have its onset in service and did not manifest to a compensable degree within one year of separation.  

Evidence received since the request to reopen the claim includes private and VA treatment records and numerous statements from the Veteran.  An October 2013 VA treatment note indicates that the Veteran had a diagnosis of a left hand injury with residual degenerative joint disease.  Notably, the Veteran is service connected for residuals of a left hand gunshot wound.  The evidence is new in that it was not previously considered.   It is also material insofar as it establishes a relationship between the Veteran's degenerative arthritis and a service-connected disability.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for degenerative arthritis is reopened. 

Posttraumatic Stress Disorder 

The Veteran's service connection claim for PTSD was denied in an October 2013 rating decision based on a finding that the Veteran's reported stressor could not be verified.  

Evidence received since the request to reopen the claim includes private and VA treatment records and numerous statements from the Veteran including his October 2017 hearing testimony.  During the hearing, the Veteran reported that his gunshot wound to the left hand caused his PTSD.  See also June 2013 Report of General Information.  Notably, the Veteran is service connected for residuals of a gunshot wound to the left hand.  In addition the Veteran reported that while in service, a drill sergeant assaulted him and knocked out a couple of his front teeth.  Notably, the Veteran's April 1973 report of medical history does not note any defects in the Veteran's teeth, but the Veteran's March 1974 report of medical history shows that two front teeth were missing. 

The Board finds the additional evidence is both new and material, and the claim for entitlement to service connection for PTSD is reopened. 

Service Connection 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA) or injuries incurred during inactive duty for training (INACDUTRA).  See 38 U.S.C. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 38 U.S.C. §§ 316 , 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 38 U.S.C. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran claims his diabetes mellitus, peptic ulcers, arthritis, bone deterioration, and hepatitis B are related to exposure to water at Camp Lejeune.  See November 2013 Report of General Information; November 2013 Notice of Disagreement. 

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases establishing presumptive service connection for exposure to contaminants in the water supply at Camp Lejeune.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  82 Fed. Reg. 4173 (Jan. 13, 2017).  The listed diseases are adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. Additionally, under the Camp Lejeune Act of 2012, VA will provide cost-free health care for 15 additional listed conditions.  See 38 C.F.R. § 17.400.  

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran, former reservist, or member of the National Guard must show the following: (1) service at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she currently suffers from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the current disease process manifested to a degree of 10 percent or more at any time after service.  
38 C.F.R. §§ 3.307(a)(7), 3.309(f).  Diabetes mellitus, peptic ulcers, arthritis, bone deterioration, and hepatitis B are not presumptive conditions under 38 C.F.R. 
§ 3.309(f).  

However, VA is also required to consider service connection on a direct basis for any other disease not listed in 38 C.F.R. § 3.309(f) that is alleged to have been caused by the contaminant in the water supply at Camp Lejeune if there is (1) evidence of a current disease or disability, (2) evidence of exposure to the contaminated water at Camp Lejeune while on active duty, and (3) a medical nexus between the two, support by a sufficient scientific explanation.  See M21, Part IV.ii.2.C.6.a.  However, direct service connection based on exposure to contaminants does not apply if the only service at Camp Lejeune was with a National Guard or reserve unit while on active duty for training or inactive duty for training.  Id. 

Personnel records show that the Veteran was transferred from recruit training at Paris Island, South Carolina on January 22, 1973 and reported to a unit at Camp Lejeune on February 8, 1973 until released on April 4, 1973 from inactive duty training.  Although the Veteran does have service in Camp Lejeune during the qualifying time period the claimed conditions do not qualify for presumptive service connection.  Furthermore, as the Veteran was on INACDUTRA while serving at Camp Lejeune direct service connection based in exposure to environmental hazards is also not warranted for diabetes mellitus, hiatal hernia, or hepatitis B.  Thus, the Veteran's service connection claims must be considered under a direct or presumptive theory of entitlement based on his period of active duty.   

Hearing Loss 

The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  Thus, in-service noise exposure is substantiated.  

The Veteran has a current diagnosis of bilateral hearing loss.  See June 2013 VA Examination Report.  As such, the issue that remains disputed is whether his hearing loss is related to service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

The Veteran's service treatment records are silent for complaints or treatment for hearing loss in service.  

During a September 1972 audiogram, the Veteran's puretone thresholds were as follows: 


500
1000
2000
3000
4000
Right
5
5
5

5
Left
5
5
10

10

Similarly, during an April 1973 audiological evaluation the Veteran's puretone thresholds were as follows: 

500
1000
2000
3000
4000
Right
10
10
10
10
20
Left
10
10
15
10
10

At separation in March 1974, a clinical evaluation showed normal ears.  The Veteran also denied ear trouble and hearing loss.  At separation the Veteran's puretone thresholds were as follows (no other decibel levels were noted): 

500
1000
2000
3000
4000
Right
20




Left
20





The Veteran was afforded an audiological evaluation in September 2013.  The examiner concluded that the Veteran's current bilateral hearing disability was not related to service.  The examiner reasoned that the Veteran's pure tone testing on September 1972 and April 1973 after active duty indicated hearing within normal limits bilaterally.  Further, the Veteran's separation examination in March 1974 indicated what appears to be normal bilateral hearing.

The Board finds that the VA examiners' opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided a detailed rationale for the opinion, and the opinion was based on an examination and interview of the Veteran, as well a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner could not link the Veteran's current hearing loss to service.  

The Board has also considered the Veteran's assertions that his hearing loss is related to noise exposure in service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to place the nexus question in equipoise.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). 

As previously noted, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Here, however, the evidence does not show, and the Veteran does not assert, that his bilateral hearing loss manifested to a compensable degree within one year of separation from service.  Nor does the evidence show complaints of hearing loss after service indicative of continuity of symptomatology.  Therefore, presumptive service connection is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hepatitis B

The record shows that the Veteran has a current diagnosis of Hepatitis B.  See VA Treatment Records.   Thus, the issues that remains disputed is whether the Veteran's hepatitis B had its onset in service or is otherwise related to service. 

The Veteran's service treatment records are silent for complaints of or treatment for hepatitis B.  Notably, the Veteran was afforded a VA examination in November 1992.  A physical examination was negative for jaundice or hepatitis.  In addition, the Veterans Social Security Administration records show a diagnosis of hepatitis B in July 1996.  

The only evidence of record in support of a relationship between the Veteran's hepatitis B and service are his statements.  While the Board has considered his assertions, the Veteran is not competent to determine the etiology of his hepatitis B.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis B is related to service.  Service connection for hepatitis B is not warranted. 

Hiatal Hernia

The evidence shows a current diagnosis of hiatal hernia.  See VA Treatment Records.  The issue that remains disputed is whether the Veteran's hiatal hernia had its onset in service or is otherwise related to service.  

The Veteran's service treatment records are silent for complaints of or treatment for hiatal hernia.  

VA treatment records show a diagnosis of hiatal hernia in June 2008.  

The only evidence of record in support of a relationship between the Veteran's hiatal hernia and service are his statements.  While the Board has considered his assertions, the Veteran is not competent to determine the etiology of his hiatal hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hiatal hernia is related to service.  Service connection for hiatal hernia is not warranted. 

Diabetes Mellitus

The evidence shows a current diagnosis of diabetes mellitus.  Thus, the issue that remains disputed is whether the Veteran's diabetes mellitus had its onset in service or within one year of separation.  

The Veteran's service treatment records are silent for complaints of and treatment for diabetes mellitus.  

The Veteran reported that he was not diagnosed with diabetes mellitus until the 1990s or 2000s.  An April 2001 medical treatment record shows that the Veteran was negative for diabetes mellitus.   VA treatment records indicate that the Veteran was not diagnosed with diabetes mellitus until 2008. 

The only evidence of record in support of a relationship between the Veteran's diabetes and service are his statements.  While the Board has considered his assertions, the Veteran is not competent to determine the etiology of his diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show and the Veteran does not assert that his diabetes mellitus manifested to a compensable degree within 1 year from separation.  The Veteran specifically reported that his diabetes mellitus began in the 1990s or 2000s, which is at least 26 years after separation.  Thus, service connection for diabetes mellitus on a presumptive basis is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Tinnitus 

The Veteran is contending that an increased rating in excess of 10 percent for the service-connected tinnitus is warranted.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify the existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Court's decision in Smith.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran has already been assigned the maximum rating of 10 percent, under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation for tinnitus.

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted. Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for tinnitus.  Sabonis v. Brown, 6 Vet. App. 426   (1994). An increased rating in excess of 10 percent for tinnitus is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin,  28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal to reopen the claim of entitlement to service connection for duodenal ulcer is denied. 

The appeal to reopen the claim of entitlement to service connection for personality disorder/ borderline mental deficiency is denied.  

The appeal to reopen the claim of entitlement to service connection for bone deterioration is denied. 

The appeal to reopen the claim of entitlement to service connection for degenerative arthritis is granted. 
  
The appeal to reopen the claim of entitlement to service connection for PTSD is granted.   

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for Hepatitis B is denied.  

Entitlement to service connection for hernia hiatal is denied.  
 
Entitlement to service connection for a heart condition is denied. 

Entitlement to service connection for diabetes mellitus is denied.   
 
Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.


REMAND

PTSD/Acquired Psychiatric Disability

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

The record shows diagnoses for numerous mental health disabilities including PTSD and anxiety.  Service treatment records show complaints of depression and excessive worry.  In addition, the Veteran has asserted that his anxiety is secondary to his service-connected tinnitus.  See November 2013 Notice of Disagreement.  On remand, a VA examination and medical opinion regarding the etiology of the Veteran's psychiatric disabilities is warranted. 

Degenerative Arthritis 

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration on the merits. . . . The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits." Hickson v. Shinseki, 23 Vet. App. 394, 399-40 (2010). In this case, the RO denied the Veteran's request to reopen his claim of service connection for degenerative arthritis on the basis that no new and material evidence was submitted. This decision reopens the claim, finding that new and material evidence was submitted. The RO has not considered the claim of service connection for a degenerative arthritis de novo, and the Veteran has not waived his right to such RO consideration.   Thus, the RO must consider the claim 

Heart Disability 

The evidence shows the Veteran has a current heart disability.  In addition, the Veteran's service treatment records show multiple complaints of chest pain.  See VA Treatment Records; Service Treatment Records.  The Veteran's private treatment records show a current diagnosis of COPD.  Thus, there is sufficient evidence to trigger the need for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 U.S.C. § 5103A(d)(2) (West 2014), 38 C.F.R. 
§ 3.159(c)(4)(i) (2017).

TDIU 

With respect to the issue of entitlement to a TDIU, the issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issues of a TDIU must be deferred until after the outcome of his other claims. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to be afforded a VA psychiatric examination to determine the current nature and likely etiology of any current acquired psychiatric disorders, including PTSD.  

For each psychiatric disability, the examiner should indicate whether is it at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's military service to include reports of personal assault and a gunshot wound to the left hand?

For any acquired psychiatric disability other than PTSD, the examiner should indicate whether it at least as likely as not (a 50 percent or greater probability) that the disability is proximately due to or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected tinnitus. 

2.  Arrange for the Veteran to be afforded a VA examination by an appropriate examiner to consider the current nature and likely etiology of any current heart disabilities.  

For each heart disability diagnosed, the examiner should indicate whether is it at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's military service to include reports of chest pain in service. 

3.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


